DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [14] and [44] of the specification, the reference to “150g” is unclear. The pile is described as being 8x80x.09 in-situ size. It isn’t physically possible for the centrifuge to be 150g.   
In [41] and [42] of the specification, reference to “pile driving frame 9” and “pile hammer guide rail 9” is unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 (and their related dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1–8, the claimed, “centrifuge system” is unclear. Claims 1 and 5 introduce a “centrifuge system”, but the claims do not make clear when (timing) such a system is used.
Regarding claim 1, the phrase "such as" (see 5th paragraph of claim) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Further regarding claim 1, the claimed, “supergravity” is unclear. There is no description or real definition of this term in the specification or prior art that one of ordinary skill in the art would understand. 
Regarding claim 5, the claimed, “geotechnical centrifuge is 150 g” is unclear. The pile is described as being 8x80x.09 in-situ size. It isn’t physically possible for the centrifuge to be 150g.   
Allowable Subject Matter
Claims 1–8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claims 1–8, the prior art does not teach or suggest the claimed, “a measurement system comprises a soil monitoring system and a pile body monitoring system, the soil monitoring system comprises a soil monitoring element, the pile body monitoring system comprises a pile body monitoring element, the soil monitoring element tests an initial stress-strain of a soil sample, a pore pressure state and corresponding physical and mechanical parameters during pile driving and after installation, and the pile body monitoring element is capable of acquiring physical and mechanical parameters power device; the penetration and pull-out power device is provided with a power system and a pile hammer, and a pile hammer pad is installed on a lower portion of the pile hammer; a pull-out mode is vibration pull-out or static load pull-out, a lower end of a pull-out device is provided with a hammer pad, the hammer pad conducts electricity to generate electromagnetic attraction, and a magnetic force of the hammer pad is controlled by changing a current; the pile cap is made of a magnetically attractable material, the hammer pad is magnetically attracted to the pile cap after being energized, and the pile cap, the hammer pad and the model pile are fixed to be a whole in the pull-out process.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach soil model testing devices with configurations similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852